internal_revenue_service number info release date index number cc dom p si cor-116502-00 date this responds to correspondence submitted on your behalf by cpa requesting late s_corporation relief under revproc_98_55 seeking an effective date of date in revproc_98_55 the internal_revenue_service provides taxpayers in a certain situation automatic relief instead of applying for a private_letter_ruling the facts presented in your situation appear to be covered by this revenue_procedure we have asked the memphis service_center to update your records to reflect your date of incorporation as your s_corporation effective date if fail to receive a confirmation letter from the service_center within the next days you may call the our office for assistance please keep this letter with your tax records and provide a copy of it to your authorized representative named above we hope that this information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries
